JONES, Presiding Judge.
This is an original ■ action in habeas corpus instituted by Billie Ray Vernon for the purpose of being admitted to bail 'in the District Court of Mayes County upon a charge of murder there pending against him. ■
The verified petition alleges that petitioner was jointly charged with his brother, Charles Vernon, with the crime of murder; that the accused asked for a severance and the State elected to first try Charles Vernon who was tried and acquitted. At the trial the State’s evidence allegedly showed that Charles Vernon fired the shot which killed' the deceased.
At the time the petition was set for hearing, all parties concerned agreed that bail could be fixed in the amount of $20,000.
It is therefore ordered that the petitioner be admitted to bail in the amount of $20,-000, said bond to be conditioned as required by law and to be approved by the Court Clerk of Mayes County.
BRETT and POWELL, JJ., concur.